Sanders, J.
(dissenting) — The majority errs in its application of the summary judgment standard to this case by basing its decision on inferences favoring the party seeking summary judgment (the plaintiff employees, Drinkwitz and Caproni) and by erroneously imposing a strict liability standard. Because this case is an appeal from an order of summary judgment we must construe all facts and inferences in favor of the nonmoving party (the defendant employer, Affiant), and because this statute is lifted from federal law it should be given a consistent construction.
There remains a genuine question of fact as to whether the wage deductions at issue in this case were intentional or, if not, whether Affiant is entitled to the benefit of the window-of-correction exemption to Washington’s Minimum Wage Act, chapter 49.46 RCW (MWA). As the majority rejects the “window of correction” and whereas I would adopt it, and as this fact issue would preclude summary judgment in favor of the plaintiffs, I dissent from a result which denies the defense its day in court.
The summary judgment standard is set out in CR 56:
The [summary] judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.
CR 56(c). It is the moving party that bears the burden of meeting this standard. Hash v. Children’s Orthopedic Hosp. & Med. Ctr., 110 Wn.2d 912, 915, 757 P.2d 507 (1988). When applying this standard we are required to view the evidence in the light most favorable to the nonmoving party, and, if any inferences are to be made, we must also make *308those inferences in favor of the nonmoving party. White v. State, 131 Wn.2d 1, 9, 929 P.2d 396 (1997). When reviewing a case on appeal from a summary judgment order, we must be mindful that we are not charged with making factual findings, and we must be particularly careful to give deference to the position of the nonmoving party to avoid usurping the role of the fact finder. It follows that we must view the evidence and the inferences that can be drawn therefrom in the light most favorable to Alliant (the nonmoving party), and that we are not entitled to weigh the evidence. Fleming v. Smith, 64 Wn.2d 181, 185, 390 P.2d 990 (1964); No Ka Oi Corp. v. National 60 Minute Tune, Inc., 71 Wn. App. 844, 854 n.11, 863 P.2d 79 (1993) (“[I]t is axiomatic that on a motion for summary judgment the trial court has no authority to weigh evidence or testimonial credibility, nor may we do so on appeal.”). However the majority apparently does weigh the evidence to see if the employer has carried its burden of proof. Majority at 301 (“Although an employer can assert its employees qualify under an exemption from this general rule, the employer bears the burden of proving this ‘exempt’ status. . . . With this standard in mind; we review seven of Alliant’s admitted policies and practices to determine whether the MWA’s “salary basis” test was met.”).
The majority refuses to recognize that a window-of-correction exception applies to the MWA. Majority at 305-06. The majority rejects both the “broad view” of the window-of-correction adopted in Davis v. City of Hollywood, 120 F.3d 1178 (11th Cir. 1997), cert. denied, 523 U.S. 1133, 118 S. Ct. 1827, 140 L. Ed. 2d 963 (1998), and Arrington v. City of Macon, 973 F. Supp. 1467 (M.D. Ga. 1997), as well as a narrower window-of-correction for merely inadvertent deductions. Majority at 305-06. The majority exercises “judicial restraint” in refusing to recognize this federal exception in Washington law, Majority at 306, principally because the federal case law on the window-of-correction is “convoluted and complicated,” Majority at 305. However, we should not confuse “restraint” with abdication of our duty to protect the legal rights of all concerned.
*309To substantiate the suspected convolutions and complications in federal law, the majority references a split in authority in the federal circuits as to whether the language in 29 C.F.R. § 541.118(a)(6), viz.,
where a deduction not permitted by these interpretations is inadvertent, or is made for reasons other than lack of work, the exemption will not be considered to have been lost if the employer reimburses the employee for such deductions and promises to comply in the future[,]
should be read conjunctively or disjunctively. The majority thinks that to read this language disjunctively “allows the exception to swallow the rule,” which is “illogical.” Majority at 306.
However the plain language of 29 C.F.R. § 541.118(a)(6) (“or” as opposed to “and”) supports the disjunctive reading, and the United States Supreme Court, whose construction is authoritative over any split in the federal circuits, interprets the language disjunctively. Auer v. Robbins, 519 U.S. 452, 463, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997) (“[T]he plain language of the regulation sets out ‘inadverten[ce]’ and ‘made for reasons other than lack of work’ as alternative grounds permitting corrective action.” (alteration in original)). See also Paresi v. City of Portland, 182 F.3d 665, 668 (9th Cir. 1999) (citing cases). I agree with the Supreme Court’s reading of the “plain language of the regulation,” and as such I see the window-of-correction as neither convoluted nor complicated, nor would I refuse to recognize this same principle in Washington law.
The MWA was modeled after the federal Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C. §§ 201-219, Boykin v. Boeing Co., 128 F.3d 1279, 1282 (9th Cir. 1997). Both state and federal statutes establish minimum wages and require payment of overtime for covered employees. RCW 49.46-.020; RCW 49.46.130; 29 U.S.C. §§ 206-207. The “professional” exemption to the FLSA, and its accompanying regulations, is almost identical to the equivalent MWA’s exemption and regulations. Compare 29 U.S.C. § 213(a)(1) *310(exempting “any employee employed in a bona fide executive, administrative, or professional capacity” as those terms are defined in regulations by the department of labor) with RCW 49.46.010(5)(c) (exempting “[a]ny individual employed in a bona fide executive, administrative, or professional capacity” as those terms are defined in regulations by the department of labor and industries); compare 29 C.F.R. § 541.3(e) (defining a “professional” employee for the purposes of 29 U.S.C. § 213(a)(1) as someone who is inter alia “compensated for services on a salary or fee basis”) with WAC 296-128-530(5) (defining a “professional” employee for the purposes of RCW 49.46.010(5) (c) as someone who is inter alia “compensated for his services on a salary or fee basis”). Thus the MWA is “based upon” the FLSA, and therefore it is “appropriate and helpful to refer to the approach used by the federal courts” whose analysis is “helpful” and “persuasive” even if not controlling on our interpretation. Chelan County Deputy Sheriffs’ Ass’n v. Chelan County, 109 Wn.2d 282, 291, 745 P.2d 1 (1987) (When deciding whether on-call time is compensable under the MWA “it is appropriate and helpful to refer to the approach used by federal courts in deciding if on-call time is compensable working time under the federal Fair Labor Standards Act. . . .”); cf. Xieng v. Peoples Nat’l Bank, 120 Wn.2d 512, 531, 844 P.2d 389 (1993) (“[I]n the absence of adequate state authority, federal authority is persuasive in interpreting [Washington’s law against discrimination].”). See also Tift v. Professional Nursing Servs., Inc., 76 Wn. App. 577, 583, 886 P.2d 1158 (1995) (“[F]ederal cases and interpretations are deemed to be persuasive but not controlling upon Washington courts.”) and id. at 583 n.6 (“[W]hile the Code of Federal Regulations can be helpful and persuasive, it is not binding on us.”). It makes imminent sense to look to the substantially more developed body of federal law for guidance.
That is probably why, given the dearth of Washington authority on this issue, the majority turned to federal materials for its entire analysis — the window-of-correction portion, Majority at 305-06, notwithstanding. As the major*311ity notes, regulations adopted by the Department of Labor under the FLSA have specifically defined the requirements of the “salary basis” test:
An employee will be considered to be paid “on a salary basis” within the meaning of the regulations if under his employment agreement he regularly receives each pay period on a weekly, or less frequent basis, a predetermined amount constituting all or part of his compensation, which amount is not subject to reduction because of variations in the quality or quantity of the work performed. Subject to the exceptions provided below, the employee must receive his full salary for any week in which he performs any work without regard to the number of days or hours worked.
29 C.F.R. § 541.118(a) (emphasis added). Although the majority relies upon this regulation, it unfaithfully omits the italicized language specifically referencing and incorporating the window-of-correction exception. See Majority at 299 (partially quoting 29 C.F.R. § 541.118(a)). It is illogical to look to a federal regulation to establish the test for determining whether an employee qualifies as an exempt employee, but disregard the same regulation when determining whether an inadvertent deduction entirely destroys the professional exempt status. This regulation addresses the precise issue raised in this appeal:
[W]here a deduction not permitted by these interpretations is inadvertent, or is made for reasons other than lack of work, the exemption will not be considered to have been lost if the employer reimburses the employee for such deductions and promises to comply in the future.
29 C.F.R. § 541.118(a)(6) (emphasis added). The practical effect of the majority’s arbitrary strict liability standard is that a single mistaken deduction by a payroll clerk destroys the employee’s “professional” status under the MWA. Not only is that approach inconsistent with the federal regulation but it makes no sense: There is more to being a “professional” under the statute than the complete absence of clerical error by a pay clerk.
*312Significant differences between state statutes and federal statutes will render federal case law inapplicable in interpreting the state statute, cf. Martini v. Boeing Co., 137 Wn.2d 357, 372, 971 P.2d 45 (1999), but the practical converse of that principle is nearly identical, and parallel state and federal statutes should be construed in harmony, absent state authority to the contrary. Accordingly exceptions available under federal law, such as the window-of-correction, should be available under our state law, absent state authority to the contrary, of which there is none.
Thus, unlike the majority which takes a cafeteria approach to its use of federal materials, I would look to the clear guidance of 29 C.F.R. § 541.118(a)(6) and recognize a window-of-correction exception to the MWA as well. Accordingly I would allow Affiant the opportunity to prove the deductions were inadvertent, were corrected, and thus preserve the exempt status of these professional employees.
Alliant’s published policies clearly state salaried employees exempt from the MWA should not generally have their pay reduced if they work less than 40 hours per week. Clerk’s Papers (CP) at 197 (“If time is to be taken off without pay by an exempt employee, the time report showing less than 40 hours charged must have a letter attached from management approving the deduction. The time report and the letter must be sent together to Payroll, otherwise, no deduction will be made.”). In contrast, the pay of nonexempt (hourly) employees is automatically deducted for time reports showing less than 40 hours. CP at 201, 164, 241, 245.
The company’s manager of human resources in Mukilteo stated in her declaration that she was aware of the difference between exempt and nonexempt employees but only became aware of deductions from exempt employee salaries around October or November of 1995. CP at 158. After learning of these deductions the manager promptly issued a memorandum to all managers advising the deductions were improper. CP at 158, 161. The manager then worked with Alliant’s payroll manager to identify all employees *313who may have had improper salary deductions and to calculate the amount owed to each of them. CP at 158-59. As a result 54 employees were identified and all were reimbursed. CP at 165. These affidavits and Alliant’s efforts to identify and reimburse all affected employees support the inference, contrary to that of the majority, that these deductions were inadvertent.
Because we are asked to review an order of summary judgment in favor of Drinkwitz and Caproni, we must make all inferences in favor of Alliant. Where the evidence is capable of supporting the inference that the deductions were inadvertent, we must make that inference. Of course that inference has legal significance only if we recognize a window-of-correction under the MWA, for which the majority would substitute strict liability. The more reasoned view would hold the summary judgment in favor of Drinkwitz and Caproni cannot be sustained, and, in consequence, the trial court’s summary judgment order should be reversed with a remand for further proceedings.
Smith, Johnson, and Alexander, JJ., concur with Sanders, J.
Reconsideration denied June 29, 2000.